Hill, C. J.
1. The right to make a statement in his behalf is a personal right granted to the defendant, and extends no further than to permit him personally to make to the court and jury just such statement as he deems proper in his defense. His counsel has no right to ask him questions While he is making his statement. The trial judge, however, *845in liis discretion, can permit the defendant’s counsel to make suggestions to the defendant relating to his statement, while he is making it or when he has concluded it. Walker v. State, 116 Ga. 540 (42 S. E. 787, 67 L. R. A. 426) ; Brown v. State, 58 Ga. 214; Echols v. State, 109 Ga. 508 (34 S. E. 1038).
Accusation of trespass, from city court of Sparta — Judge Little. June 15, 1908.
Submitted October 6,
Decided October 12, 1908.
R. H. Lewis, for plaintiff in error.
R. W. Moore, solicitor, contra.
2. The trial judge, in refusing to allow the defendant’s counsel to examine him or to call his attention to “one other matter,” did not err in saying, in the hearing of the jury, “I have allowed him to make a free and full statement.” The use of the word “full” was not an expression relating to the credibility or weight of the statement.
3. The evidence supports the verdict. . Judgment affirmed.